Citation Nr: 0727140	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-42 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for bilateral hearing 
loss.

In a statement dated in June 2007, the veteran stated that he 
wished to have an outstanding issue (whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for Meniere's disease) acted upon by 
the RO.  This matter is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDING OF FACT

In a June 2007 communication, the veteran withdrew his appeal 
concerning entitlement to a rating in excess of 10 percent 
for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal of 
the issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In November 2004, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to an 
increased rating for bilateral hearing loss, as identified in 
the November 2004 statement of the case.  

In a June 2007 written communication, the veteran stated, "I 
withdraw my appeal for an increased evaluation for bilateral 
hearing loss which is currently evaluated as ten (10) percent 
disabling as the Rating Decision dated June 28, 2005, 
satisfies my appeal on this issue."  The veteran's written 
statement indicating his intention to withdraw the appeal as 
to the issue of entitlement to an increased rating for 
bilateral hearing loss satisfies the requirements for the 
withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased rating for bilateral hearing 
loss, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a compensable rating 
for a rating in excess of 10 percent for bilateral hearing 
loss is dismissed.



ORDER

The appeal as to the issue of entitlement to an increased 
rating for bilateral hearing loss is dismissed.



____________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


